                                                                                                       E-FILED
                                                                      Monday, 18 January, 2021 10:17:20 PM
                                                                              Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

JASON GMOSER,                                        )
                                                     )
               Plaintiff,                            ) Case No. 20-cv-1294
                                                     )
        vs.                                          )
                                                     ) Chief Judge Sara Darrow
STUART INMAN,                                        )
CLASS OFICER MARTIN,                                 )
                                                     ) JURY TRIAL DEMANDED
               Defendants.                           )


DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF SUMMARY JUDGMENT

        NOW COMES Defendant SHERRY MARTIN by and through her attorneys, MICHAEL

D. BERSANI and CHRISTIAN E. KETTER of HERVAS, CONDON & BERSANI, P.C., and,

pursuant to Federal Rule of Civil Procedure 56 and Local Rule 7.1, submits this reply in support

of her motion for summary judgment.

                                            INTRODUCTION

        Plaintiff admits Defendant’s Rule 56.1 Statement of Facts (Pltf. Resp, d/e 26, p. 2), and

therefore concedes that he did not submit a written grievance about Defendant, or the incident

alleged in his suit, as required under the jail’s administrative grievance procedures. On this basis

alone, Defendant’s motion for summary judgment should be granted. While Plaintiff argues that

he orally complained about unrelated threats by other inmates at other times, these facts are

immaterial. Strict compliance with the jail’s grievance procedures is required. His suit, therefore,

is barred.

              REPLY TO PLAINTIFF’S ADDITIONAL MATERIAL FACTS

        1.     Pursuant to the detainee handbook a detainee must attempt to informally resolve

the issue before filing a grievance. Grievances should not be the only method for resolving an
issue. If a detainee cannot resolve the issue informally, he/she should explain why in the

grievance. (Ex. B, LCJ Detainee Handbook, p. 7). Therefore, verbal or written requests to staff

are the proper first step to the grievance process.

RESPONSE: Undisputed but immaterial. The Detainee Handbook additionally required that
          an inmate submit a written grievance within five days of the incident prompting
          the grievance and an appeal within 5 days of any unsatisfactory response to the
          grievance, neither of which Plaintiff submitted (See Def’s. MSJ, d/e 19, SOF at ¶¶
          5-11 and 14-17).

       2.      Defendant Martin was notified of housing problems and threats against Plaintiff

relating to his case around March 2019. (Ex. 1, Affidavit of Jason Gmoser, ¶ 9).

RESPONSE: Disputed but immaterial. Plaintiff did not submit a written grievance within 5
          days of the incident prompting the grievance or an appeal within 5 days of any
          unsatisfactory response to the grievance as required under the Inmate Handbook
          (Def’s. MSJ, d/e 19, SOF at ¶¶ 5-11 and 14-17). Further, Plaintiff’s affidavit
          refers to a purported meeting (date unknown) which involved purported threats by
          inmates named Spann and Josh. If this meeting occurred in March of 2019, as
          Plaintiff represents, it is temporally immaterial. It is also substantively immaterial
          because it did not involve the incident alleged in this suit which occurred on June
          1, 2020 and involved inmate Ellezar Torres (Defs. MSJ, d/e 19, ¶ 13).

       3.      Plaintiff notified staff about a housing problem on or around 5-28-19. (Ex. 1, Aff.

Of Jason Gmoser, ¶ 10, Ex. 2).

RESPONSE: Disputed but immaterial. Plaintiff did not submit a written grievance within 5
          days of the incident prompting the grievance or an appeal of any unsatisfactory
          response to the grievance as required under the Inmate Handbook (See Def’s.
          MSJ, d/e 19, SOF at ¶¶ 5-11 and 14-17). Further, Plaintiff’s affidavit refers to a
          May 2019 incident involving inmate Spann and a request that Plaintiff submitted.
          These facts are temporally and substantively immaterial. The Spann incident and
          request occurred over a year earlier and did not involve the incident alleged in this
          suit which occurred on June 1, 2020 and involved inmate Ellezar Torres (Defs.
          MSJ, d/e 19, ¶ 13). Further, a request is not a grievance (Defs. MSJ, d/e 19, ¶ 11).

       4.      Defendant Martin was made aware of housing problems and threats against

Plaintiff relating to his case around 5-28-19. (Ex. 1, Aff. Of Jason Gmoser, ¶¶ 10-11).

RESPONSE: Disputed but immaterial. Plaintiff did not submit a written grievance within 5
          days of the incident prompting the grievance or an appeal of any unsatisfactory
          response to the grievance as required under the Inmate Handbook (See Def’s.

                                                  2
              MSJ, d/e 19, SOF at ¶¶ 5-11 and 14-17). Further, Plaintiff’s affidavit refers to a
              May 2019 incident involving inmate Spann and a request that Plaintiff submitted
              and a reclassification meeting. These facts are temporally and substantively
              immaterial for the reasons stated in response to paragraphs 2 and 3 above.

       5.     Plaintiff notified staff about a housing problem relating to his case on or around 8-

2-19 (Ex. 1, Aff. Of Jason Gmoser, ¶ 12; Ex. 3).

RESPONSE: Disputed but immaterial. Plaintiff did not submit a written grievance within 5
          days of the incident prompting the grievance or an appeal of any unsatisfactory
          response to the grievance as required under the Inmate Handbook (See Def’s.
          MSJ, d/e 19, SOF at ¶¶ 5-11 and 14-17). Further, Plaintiff’s affidavit refers to an
          August 2019 incident involving inmate named Chavez and a request to Sgt. Niles.
          These facts are temporally and substantively immaterial for the reasons stated in
          response to paragraphs 2 and 3 above.

       6.     Defendant Martin classified and placed dangerous inmates around Plaintiff

between the end of May 2019 to May 30, 2020. (Ex. 1, Aff. Of Jason Gmoser, ¶ 13-14), This

was accomplished by removing safe sex-offenders.

RESPONSE: Disputed but immaterial. Plaintiff did not submit a written grievance within 5
          days of the incident prompting the grievance or an appeal of any unsatisfactory
          response to the grievance as required under the Inmate Handbook (See Def’s.
          MSJ, d/e 19, SOF at ¶¶ 5-11 and 14-17). Further, Plaintiff’s affidavit refers to an
          incident involving other inmates. These facts are temporally and substantively
          immaterial for the reasons stated in response to paragraphs 2 and 3 above.

       7.     Plaintiff notified staff about housing problems and threats against him relating to

his case on 5-30-20. (Ex. 1. Aff. of Jason Gmoser, ¶¶ 14-15).

RESPONSE: Disputed but immaterial. Plaintiff did not submit a written grievance within 5
          days of the incident prompting the grievance or an appeal of any unsatisfactory
          response to the grievance as required under the Inmate Handbook (See Def’s.
          MSJ, d/e 19, SOF at ¶¶ 5-11 and 14-17). Further, Plaintiff’s affidavit refers to an
          incident involving other inmates and a response by Sgt. Draper. These facts are
          temporally and substantively immaterial for the reasons stated in response to
          paragraphs 2 and 3 above.

       8.     Plaintiff requested protected housing in a sex-offender pod on 5-30-20 because of

housing problems and threats against him relating to his case and was informed that LCJ does

not provide protected housing to sex-offenders. (Ex. 1. Aff. of Jason Gmoser, ¶¶ 14-15).

                                                   3
RESPONSE: Disputed but immaterial. Plaintiff did not submit a written grievance within 5
          days of the incident prompting the grievance or an appeal of any unsatisfactory
          response to the grievance as required under the Inmate Handbook (See Def’s.
          MSJ, d/e 19, SOF at ¶¶ 5-11 and 14-17). Further, Plaintiff’s affidavit refers to an
          incident involving other inmates and a response by Sgt. Draper. These facts are
          temporally and substantively immaterial for the reasons stated in response to
          paragraphs 2 and 3 above.

       9.      Defendant Martin was made aware of the housing problems and threats against

Plaintiff relating to his case on 6-1-20. (Ex. 1. Aff. of Jason Gmoser, ¶¶ 14-15).

RESPONSE: Disputed but immaterial. Plaintiff did not submit a written grievance within 5
          days of any incident prompting the grievance or an appeal of any unsatisfactory
          response to the grievance as required under the Inmate Handbook (See Def’s.
          MSJ, d/e 19, SOF at ¶¶ 5-11 and 14-17). Further, Plaintiff’s affidavit refers to an
          incident involving other inmates and a response by Sgt. Draper. These facts are
          temporally and substantively immaterial for the reasons stated in response to
          paragraphs 2 and 3 above. Further, Plaintiff’s statement that Defendant Martin
          was made aware of the alleged housing problems and threats is not supported by
          any cited evidentiary material, and is inadmissible argument, speculation and
          hearsay.

       10.     Defendant Martin classified and placed Plaintiff around several violent gang

members, resulting in his assault on 6-1-20. (Ex. 1, Aff. of Jason Gmoser, ¶¶ 15-16).

RESPONSE: Disputed but immaterial. Plaintiff did not submit a written grievance within 5
          days of any incident prompting the grievance or an appeal of any unsatisfactory
          response to the grievance as required under the Inmate Handbook (See Def’s.
          MSJ, d/e 19, SOF at ¶¶ 5-11 and 14-17). Further, while it is undisputed that
          Plaintiff was assaulted on June 1, 2020, Plaintiff’s statement that Defendant
          Martin classified and placed Plaintiff around several violent gang members
          resulting in the assault is not supported by any cited evidentiary material, and is
          inadmissible argument, speculation and hearsay.

       11.     Plaintiff notified staff about threats against him relating to his case on 6-1-20.

(Ex. 1, Aff. of Jason Gmoser, ¶ 16).

RESPONSE: Disputed but immaterial. Plaintiff did not submit a written grievance within 5
          days of any incident prompting the grievance or an appeal of any unsatisfactory
          response to the grievance as required under the Inmate Handbook (See Def’s.
          MSJ, d/e 19, SOF at ¶¶ 5-11 and 14-17). Further, Plaintiff’s statement that he
          notified staff about threats is not supported by any cited evidentiary material, and
          is inadmissible argument, speculation and hearsay.


                                                  4
       12.     Plaintiff was forced to remain housed with several violent gang members after his

assault and requesting protection on 6-1-20 and 6-2-20. (Ex. 1, Aff. of Jason Gmoser, ¶¶ 16-18).

RESPONSE: Disputed but immaterial. Plaintiff did not submit a written grievance within 5
          days of any incident prompting the grievance or an appeal of any unsatisfactory
          response to the grievance as required under the Inmate Handbook (See Def’s.
          MSJ, d/e 19, SOF at ¶¶ 5-11 and 14-17). Further, Plaintiff’s statements are not
          supported by any cited evidentiary material, and is inadmissible argument,
          speculation and hearsay.

       13.     Plaintiff had no knowledge of Inmate Torres prior to the confrontation on 6-1-20.

(Ex. 1, Aff. of Jason Gmoser, ¶ 19).

RESPONSE: Undisputed for purposes of summary judgment only.

       14.     Plaintiff followed the established grievance procedures multiple times; each time

his administrative remedies were exhausted without once ever filing a formal jail grievance. (Ex.

1, Aff. of Jason Gmoser, ¶¶ 9-19).”

RESPONSE: Undisputed that Plaintiff never filed a formal written jail grievance. Otherwise,
          Plaintiff’s statement that he followed the established grievance procedures
          multiple times and each time his administrative remedies were exhausted is not
          supported by the cited evidence and inadmissible argument. Plaintiff did not
          submit a written grievance within 5 days of any incident prompting the grievance
          or an appeal of any unsatisfactory response to the grievance as required under the
          Inmate Handbook (See Def’s. MSJ, d/e 19, SOF at ¶¶ 5-11 and 14-17).

                                         ARGUMENT

PLAINTIFF FAILED TO EXHAUST ADMINISTRATIVE REMEDIES AND THUS HIS
     SUIT IS BARRED UNDER THE PRISON LITIGATION REFORM ACT

       The Seventh Circuit has repeatedly upheld require strict compliance with its local rules

governing summary judgment. See Bordelon v. Chicago Sch. Reform Bd. of Trustees, 233 F.3d

524, 527 (7th Cir. 2000). To defeat summary judgment, a plaintiff must present a disputed issue

of material fact and is not excused from the burdens of procedural requirements due to his pro se

status. Poole v. United States GAO, 1 F. App’x 508, 510 (7th Cir. 2001); see also Sokoya v.


                                                5
Downey, No. 06-2219, 2009 U.S. Dist. LEXIS 22647, at *6-7 (C.D. Ill. Mar. 20, 2009). Plaintiff

did not dispute any of Defendant’s facts and stated that all facts were “conceded to be undisputed

and material.” (Pl’s Resp. d/e 26 at pp. 1). Defendant’s facts, therefore, must be taken as true.

        Plaintiff certainly knew how to submit a written grievance, and he knew the difference

between a request and grievance (Defs. SOF, ¶ 12 – he submitted 350 requests and 33

grievances1). Yet, he conceded that he did not submit any written grievance about Defendant

Martin, or any imminent threat of physical attack by another inmate, including Torres (whom he

admitted he didn’t even know before June 1, 2020), or about the June 1, 2020 incident itself; he

also conceded that he did not submit any appeal to the jail superintendent or the Office of Jail

and Detention Standards (Defs. SOF, ¶¶ 14-17). All of these steps are required to comply with

LCJ’s grievance procedures (id.). In fact, Plaintiff admits that not one of his 33 grievances

addressed the issues raised in his lawsuit (Pltf. Resp., d/e 26, p. 6). On these grounds alone, his

suit is barred.

        Plaintiff’s argument is that he verbally sought and received informal resolution of his

complaints about other inmates as early as March of 2019 through June 2, 2020, and because his

problems were resolved each time, i.e., he was removed to safer housing, he never felt in

immediate danger from any inmate and therefore he was not required to go to the next step

which is to submit a written grievance (Pltf. Resp., pp. 4-7).

        At no point prior to filing his lawsuit is there any evidence that he expressed satisfaction

with Martin’s response to his informal verbal complaints about alleged threats from other

inmates. By his own admission, he continued to complain. Furthermore, his argument directly

contradicts the factual allegations in his Complaint. He alleged that he made repeated requests to


1
 Plaintiff admits that not one of his 33 grievances addressed the issues raised in his lawsuit (Pltf. Resp.,
d/e 26, p. 6).
                                                      6
Martin for protective housing, and his requests were not productive and, as a result, he was

assaulted on June 1, 2020 (Compl., ¶ 7). He also alleged that he remained in general population

“under risk/threat of assault” (Compl., ¶ 8). He further alleged that Martin knew of his status as a

sex-offender and was deliberately indifferent to his need to be free of assault, and that he was not offered

protected housing, and the threat is on-going (id.).

        Plaintiff filed this lawsuit because he is allegedly aggrieved and injured and not satisfied with

how he was treated. He cannot and should not be allowed to argue, on the one hand, that he was excused

from complying with the grievance procedure because he was satisfied with Martin’s response to his

verbal complaints; yet, on the other hand, file a lawsuit factually alleging just the opposite. His attempt

to manufacture an excuse for not complying with the jail’s grievance procedure is obviously

specious. The bottom line is that he never filed a written grievance before he filed suit. The PLRA

requires strict compliance with internal grievance procedures by filing grievances and appeals as

dictated by the jail’s rules. Reid v. Balota, 962 F.3d 325, 329 (7th Cir. 2020) (citing Woodford v.

Ngo, 548 U.S. 81, 90-91 (2006)). Plaintiff failed to do so and, therefore, his suit is barred.

                                            CONCLUSION

        For the foregoing reasons, Defendant Sherry Martin’s motion for summary judgment

should be granted.

                                                           s/Michael D. Bersani _____
                                                           MICHAEL D. BERSANI, Bar # 06200897
                                                           CHRISTIAN E. KETTER, Bar #06331397
                                                           Attorneys for Defendant, Sherry Martin
                                                           HERVAS, CONDON & BERSANI, P.C.
                                                           333 Pierce Road, Suite 195
                                                           Itasca, IL 60143-3156
                                                           Phone: 630-773-4774 Fax: 630-773-4851
                                                           mbersani@hcbattorneys.com
                                                           cketter@hcbattorneys.com




                                                       7
                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

JASON GMOSER,                                        )
                                                     )
               Plaintiff,                            ) Case No. 20-cv-1294
                                                     )
       vs.                                           )
                                                     ) Chief Judge Sara Darrow
STUART INMAN,                                        )
CLASS OFFICER MARTIN,                                )
                                                     ) JURY TRIAL DEMANDED
               Defendants.                           )

                                CERTIFICATE OF SERVICE

        I hereby certify that on January 18, 2021, I electronically filed the foregoing Defendant
Sherry Martin’s Reply Memorandum in support of Summary Judgment pursuant to the PRLA
with the Clerk of the District Court for the Central District of Illinois, using the CM/ECF system,
and I sent the following to the non-CM/ECF participant, via certified mail, return receipt
requested:

TO:    Jason T Gmoser
       Livingston County Jail
       Livingston County Sheriff’s Office
       844 W Lincoln St
       Pontiac, IL 61764
       Pro se Plaintiff


                                             /Michael D. Bersani
                                             MICHAEL D. BERSANI, ARDC No. 06200897
                                             CHRISTIAN E. KETTER, ARDC No.
                                             Attorneys for Defendants
                                             HERVAS, CONDON & BERSANI, P.C.
                                             333 W. Pierce Road, Suite 195
                                             Itasca, IL 60143-3156
                                             P: 630-773-4774       F: 630-773-4851
                                             mbersani@hcbattorneys.com
                                             cketter@hcbattorneys.com




                                                 8
